       Case 2:19-cv-12376-JCZ-DMD Document 20 Filed 03/18/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA


 RIVER VENTURES, L.L.C.                                   CIVIL ACTION NO. 2:19-cv-12376

 VS.                                                      JUDGE: JAY C. ZAINEY (A)

 GENESIS VENTURE LOGISTICS,                               MAGISTRATE JUDGE:
 L.L.C.                                                   DANA DOUGLAS (3)



             RENEWED EX PARTE MOTION FOR DEFAULT JUDGMENT

       NOW INTO COURT, through undersigned counsel, comes Plaintiff, River Ventures,

L.L.C. (“River Ventures”), which respectfully moves for Default Judgment against Defendant,

Genesis Venture Logistics, LLC (“Genesis”), under Federal Rules of Civil Procedure 55, as

follows:

                                                  I.

       River Ventures reasserts and reavers each and every paragraph as previously set forth in

its original Motion for Default Judgment and all exhibits attached thereto (Rec. Doc. 18).

                                                 II.

       Upon filing of the original Motion for Default Judgment, this Court issued an Order stating

that Plaintiff’s shall file into the record proof that the registered agent for service of process for

the unrepresented defendant entity has been served with a copy of the motion for default judgment

(Rec. Doc. 19).




                                                  1
      Case 2:19-cv-12376-JCZ-DMD Document 20 Filed 03/18/20 Page 2 of 3




                                               III.

       As evidenced by Exhibit “A”, the registered agent for service of process as listed by the

Louisiana Secretary of State is Ms. Lorraine Hyde with a registered agent address of 10 St. Ann

Drive, Mandeville, Louisiana 70471.

                                               IV.

       Upon receipt of the aforementioned Order, River Ventures retained Legal Wings, namely

Mr. Stephen Mentz, to effectuate service on Genesis as instructed.

                                               V.

       As can be seen by the recordation of attempted services by Legal Wings, Genesis’ agent

nor registered office exists at 10 St. Ann Drive, Mandeville, Louisiana 70471. (See Exhibit “B”).

According to Mr. Mentz, when he attempted to serve Genesis at 10 St. Ann Drive, Mandeville,

Louisiana 70471, there were no employees present and no lights were on in the building. (See

Exhibit “B”). On March 10, 2020, when a second attempt was made, a “For Lease” sign was

present at 10 St. Ann Drive, Mandeville, Louisiana 70471.

       In a further attempt to comply with the Court’s Order, additional efforts were made to serve

Lorraine Hyde personally at her residence. Mr. Mentz was told she no longer resided in the state,

notwithstanding her personal residence at 7101 Edgewater Drive, Mandeville, Louisiana 70471

seemed to be otherwise occupied. (See Recordation of Service for Genesis and Lorraine Hyde,

attached as Exhibit “B”).




                                                2
        Case 2:19-cv-12376-JCZ-DMD Document 20 Filed 03/18/20 Page 3 of 3




                                                VI.

        River Ventures has made every possible effort to comply with this Court’s Order (Rec.

Doc. 19), but Genesis’ failure to maintain accurate records with the Louisiana Secretary of State

make service impossible under the circumstances through no fault of River Ventures.

        WHEREFORE, premises considered, Plaintiff, River Ventures, L.L.C., request that this

Court enter a Default Judgment against Defendant, Genesis Venture Logistics, L.L.C. such that

River Ventures, L.L.C. is entitled to recover $287,875.00 and post-judgment interest at the legal,

statutory rate from the date of default judgment until paid.

                                                      Respectfully Submitted,

                                                      DAIGLE FISSE & KESSENICH, PLC

                                                      /s/ Michael W. McMahon
                                                      Michael W. McMahon (23987)
                                                      mmcmahon@daiglefisse.com
                                                      Paul R. Trapani, III (32735)
                                                      ptrapani@daiglefisse.com
                                                      P.O. Box 5350
                                                      Covington, LA 70434-5350
                                                      Tel: 985/871-0800
                                                      Fax: 985/871-0899
                                                      Attorneys for River Ventures, L.L.C.


                                 CERTIFICATE OF SERVICE

        I do hereby certify that a copy of the above and foregoing pleading has been served upon

all counsel of record by ECF filing, depositing same in the United States Mail, postage prepaid

and properly addressed, by hand delivery, or by facsimile transmission, this 18th day of March,

2020.


                                              /s/ Michael W. McMahon
                                              MICHAEL W. McMAHON
                                                 3
